Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
This Office Action is in response to the amendment submitted on 11/23/22. Claims 1-18 are currently pending in the application, with claims 17-18 having being withdrawn.  Accordingly, claims 1-16 are being examined on the merits herein.  

Receipt of the aforementioned amended claims is acknowledged and has been entered.  
Terminal Disclaimer

	       The terminal disclaimers filed on 11/23/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. patent applications 11,278,511 & 10,688,069 have been reviewed and are accepted.  The terminal disclaimers have been recorded.  Consequently, the Obviousness Double Patenting (ODP) rejections of claims 1-3 and 5-16 over claims 1-3 and 5 of U.S. Patent 11,278,511 and over claims 1-5 of U.S. Patent 10,688,069 are hereby withdrawn.

Given that applicant has amended the claims to correct the errors delineated in the objections in the previous Office Action, the objection to claims 2, 7, and 15 is now moot. Consequently, the objection to claims 2, 7, and 15 is hereby withdrawn.

Given that applicant has amended claims 5 and 6 to now delete the term “preferably” or “more preferably”, the 112(b) rejection of claims 5-8 is now moot.  However, claim 7 still recites the term “prefer” or “more preferably”, the 112(b) remains proper for claim 7.  However, in light of applicant’s amendment, the 112(b) rejection of claims 5-8 is hereby withdrawn.  

Given that applicant has amended claims 6 and 9 for improper lack of antecedent basis, the 112(b) rejection of claims 6 and 9 is now moot.  Consequently, the 112(b) rejection of claims 6 and 9 is hereby withdrawn.  

 Applicant’s argument with respect to the 103(a) rejection over Fossel in view of Mulhall has been fully considered.  Applicant argues that one skilled in the art would have no expectation of providing an effective topical composition  using the Fossel L-arginine cream combined with the Mulhall injectable forskolin solution with a cream.  Applicant further argues that the skilled person would recognize the differences between topical application and injectable application would not reasonably or predictably provide the now claimed topical composition comprising L-arginine actives and forskolin.  Such arguments are however not found persuasive as the Examiner contends that Fossel in view of Mulhall does indeed render obvious applicant’s invention. Specifically, Fossel teaches the use of L-arginine as a topical composition which can be provided as a cream formulation and which is useful in increasing erectile function.  Importantly, Fossel teaches that other active agents may be added to said composition.   
Fossel did not teach addition of forskolin to the topical composition.    

Mulhall, however, does teach that forskolin can be used in the management of vasculogenic impotence.  Importantly, Mulhall teaches that forskolin administration can induce smooth muscle relaxation and well as penile erection.  Consequently, one skilled in the art who desired to enhance penile erection would have indeed found it obvious to add forskolin to the composition of Fossel since Fossel teaches the use of L-arginine for inducing penile erection and further teach addition of other active agents and in view of Mulhall who also teaches the use of forskolin to induce penile erection.

While the study of Mulhall treated patients with forskolin by injection the composition, nowhere in Mulhall was it disclosed that forskolin can only be administered via an injection.  In fact, the prior art Majeed et al., (U.S. Patent 5,804,596, published in 1998) explicitly teaches that forskolin can be administered orally, topically, or parenterally and thus supports the Examiner’s notion that if desired one skilled in the art would have expected reasonable success in inducing erectile function if forskolin is added to the topical composition of Fossel.  Thus, contrary to applicant’s arguments, one skilled in the art would have known the differences between parenteral and topical application and would have been apprised of the fact that forskolin can be applied topically and thus obvious to add to the topical composition of Fossel for enhancing erectile function.  As a result, the examiner maintains that Fossel in view of Mulhall does indeed render obvious applicant’s invention.  

Applicant’s argument with respect to the 103(a) rejection over Sacks in view of Bombardelli has been fully considered but is not found persuasive. Applicant argues that Sacks in view of Bombardelli does not teach or suggest a topical composition comprising two active components comprising one or more of L-arginine or combinations thereof, and forskolin combined with one more lubricating base component.  Additionally, Applicant argues that Bombardelli refers to a topical composition that contains esculoside or visnadine, forskolin or extracts containing it, or alternatively, purified lipophilic extracts of plants of the genus  Ipomea, esters of ximenynic acid, optionally, at least one compound selected from an icariin or derivatives or extracts thereof which contain it, amentoflavone, and Gingko Biloba dimeric flavones and thus one skilled in the art would have no expectation of providing an effective composition containing Sacks with only one component of the Bombardelli composition. Such arguments are however not found persuasive as the examiner contends that Sacks in view of Bombardelli does indeed render obvious applicant’s invention.  Specifically, Sacks teaches a topical composition for treating sexual dysfunction and increasing blood flow to the genitals comprising L-arginine and an antioxidant along with a pharmaceutical carrier.  Sacks teach concurrent administration of L-arginine and antioxidant wherein said combination alleviates decreased sexual desire, alleviate decreased erection, orgasm, time for arousal and thus leads to enhanced sexual response wherein the combination can be provided in various formulations including gel, cream, foam, ointment, etc…

Sacks did not teach addition of forskolin to the topical composition.  

	Bombardelli teaches a combination of vasoactive substances which are useful in treating sexual dysfunction due to poor local blood supply and/or insufficient lubrication.  Bombardelli further teaches that the vasoactive compounds include inter alia, forskolin, esculoside or visnadine, esters of ximenic acid and optionally additional extracts.  Importantly, Bombardelli exemplified in example 1 the use of Coleus purified extracts (i.e. forskolin) in a gel composition along with polyethylene glycol and fatty acids such as caprylic/capric PEG-6 along with a water lubricant.  Consequently, one skilled in the art would have indeed found it obvious to combine the topical composition of Sacks with that of Bombardelli if the desire is to enhance sexual response as one skilled in the art would have expected reasonable success in terms of enhanced orgasm and enhanced blood flow to the genitals as delineated in each individual reference.  

While applicant argues that one skilled in the art would not have a reasonable basis to select only one component from Bombardelli, the examiner maintains that no such requirement is needed as independent claims 1 and 2 recite the term “comprising” which does not exclude addition of other ingredients into said topical composition.  
Moreover, the examiner reminds Applicant that the term “consisting essentially of” limitation in claim 2, for the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d.  If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant' s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964).  Given that Applicant has yet to demonstrate that addition of other components materially affect the characteristics of the instant invention, the examiner maintains that combining the two composition is obvious under In Re Kherkoven.  As a result, the examiner maintains that Sacks in view of Bombardelli does indeed render obvious the instant invention.  

For the foregoing reasons, the objection, the ODP, and 112(b) rejections of record are hereby withdrawn.  However, the 103(a) rejections remain proper.   In view of applicant’s amendment, the following modified 103 (a) Final rejections are being made.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fossel, E.T. (U.S. 2003/0028169 A1, previously cited) in view of Mulhall et al. (J. of Urology, 1997, Vol. 158, pgs. 1752-1759, previously cited).  

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Applicant’s contention that the topical composition in the instant invention is a sexual health composition or is for the purpose of enhancing sexual health is acknowledged.  Such recitation is an intended use and as such is not afforded patentable weight.  It is respectfully pointed out that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the limitation of the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Thus, the intended use of enhancing sexual health is not afforded patentable weight.  

Fossel teaches the application of L-arginine and its derivatives to the skin for beneficial effects of increasing erectile function inter alia (see abstract and paragraph 0009).  Additionally, Fossel teaches that a hostile biophysical agent may be combined with L-arginine in an effective amount to increase its absorption into the skin wherein the concentration of said agent is increased when the concentration of L-arginine is less than 20%  and can be provided as a cream (see abstract and paragraphs 0010-0011).  Specifically, Fossel teaches that the L-arginine can be provided in a vehicle that is a cream wherein the L-arginine is in an amount of 1-35% with preferred concentrations (see paragraph 0012-0013).  Importantly, Fossel teaches that the base components cream may contain various types of vehicles including water, mineral oil, propylene glycol stearate, propylene glycol, oleic acid, methylparaben, propylparaben, aloe vera extract, and BHA inter alia (see paragraph 0015).  Furthermore, Fossel teaches that other active agents may be added (see paragraphs 0018-0023).  Fossel also teaches that the pH can be adjusted and said composition can be packaged and formulated as liposomes, emulsions, or oil-based creams (see paragraphs 0022-0023).   
                                                                                	
	Fossel does not specifically teach addition of forskolin to the topical composition or that it is provided in a package.

	Mulhall et al. teach that forskolin, a direct adenylate cyclase activator, as an intracavernosal vasoactive agent in management of vasculogenic impotence (see abstract).  Mulhall et al. teach that forskolin is a naturally occurring alkaloid that has been shown to induce smooth muscle relaxation using canine corporeal tissue as well as penile erection after intracavernosal administration wherein forskolin causes smooth muscle relaxation (see pg. 1752, right col.).  Importantly, Mulhall et al. teach that forskolin administration led to relaxation of precontracted corporeal smooth muscle strips (see fig. 1 and pg. 1754, left col.).  Specifically, Mulhall et al. demonstrated that administration of forskolin in a dose dependent manner (20 µg in rabbits or 0.002 mg/kg HED) led to increase duration of erection (see fig. 4, pg. 1754, right col. and pg. 1755, left col.).  
Regarding the inclusion of polyethylene glycol in the topical composition as delineated in claims 910 in the instant application, it is considered that one of ordinary skill in the art at the time of the invention was made would have found it obvious to substitute water or mineral oil of Fossel for the PEG-8 or polyethylene glycol 400 NF given that the substitution of one known element (in this case emollient) for another would have yielded predictable results.

	At the time of Applicant's invention, it would have been obvious to one of ordinary skill in the art to include a label and packaging in the composition of Fossel and Mulhall et al.  One of ordinary skill in the art would have been motivated to include the packaging and the insert, because it is mandated by law as taught in Remington's . 

	It is well-settled law that combining printed instructions and an old product into a kit will not render the claimed invention non-obvious even if the instructions detail a new use for the product.  See In re Negai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1862 (Fed. Cir. 2004).  Further, the inclusion of a package insert or label showing "the name of drug, dosage form, route of administration, indication and direction of use" of a pharmaceutical composition is mandated by 21 CFR 201.57 and is therefore obvious to one of ordinary skill in the art.  

Mulhall et al. do not disclose the exact percentages of forskolin as being claimed by applicant.  However, it is well within the purview of the skill of the artisan at the time of the invention to adjust the concentration and range of active agents in the composition during the course of routine experimentation so as to obtain the desirable type of topical composition.  

While the exact percentage of the ingredients are not disclosed by Mulhall et al., it is generally noted that differences in concentration or weight percentages do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Given that applicant did not point out the criticality of specific ranges or percentages of the invention, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.

Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to add the forskolin of Mulhall et al. into the topical composition of Fossel since both Fossel and Mulhall teach that each composition is taught independently for enhancing erectile function.  Given the teachings of Fossel and Mulhall et al., one of ordinary skill would have been motivated to add the forskolin of Mulhall to the topical composition of Fossel with the reasonable expectation of providing a topical composition that is effective in enhancing erectile function.  

		Claims 1-2 and 4-16 rejected under 35 U.S.C. 103(a) as being unpatentable over Sacks et al. (7,128,930 B1, previously cited) in view of Bombardelli, E. (U.S. 2012/0009283 A1, previously cited).

Sacks et al. teach a topical composition for treating sexual dysfunction and increasing blood flow to the genitals comprising administering a NO donor such as L-arginine and an antioxidant along with a pharmaceutical carrier to be applied topically to the genitals of the patient (see abstract and col. 2).  Additionally, Sacks et al. teach that the L-arginine  and antioxidant can be administered at different times or concurrently and wherein said treatment alleviates decreased sexual desire, decreased erection, decreased orgasm, decreased time for arousal, and thus leads to enhancement of sexual pleasure and sexual response (see col. 2, lines 40-67).  Sacks et al. also teach administration of L-arginine with an antioxidant in a topical application in an effective amount ranging from 1mg to up about 200 mg of L-arginine per ml of vehicle and carrier  and can be provided as a gel such as KY Jelly wherein the carrier is methylcellulose (see col. 4, lines 40-55 and col. 5, lines 9-17 and 35-40).  Examples of carriers include water, waxes, polyethylene glycol, propylene glycol, and bases containing white petrolatum, caprylic diglyceryl succinate, ethoxydiglycol, inter alia and wherein the composition is formulated as gel, ointment, foam, spray, cream, lotion, emulsions, or liposomal solutions (see col. 5, lines 40-60).  Sacks et al. further teach that additional excipients are envisioned including humectants and emollients as well as penetration enhancers such DMSO, long chain fatty acids, etc… (see col. 6, lines 1-17).  
                                                                                	
	Sacks et al. do not specifically teach addition of forskolin to the topical composition or that it is provided in a package.

	Bombardelli teaches a combination of vasoactive substances which are useful in treating sexual dysfunction due to poor local blood supply or insufficient lubrication (see abstract and paragraph 0001). Bombardelli also teaches that the vasoactive compounds are esculoside or visnadine, forskolin or extracts thereof, esters of ximenic acid; and optionally purified lipophilic extracts from various plants such as icarin, amentoflavone, and Gingko biloba dimeric flavones wherein the combination of these vasoactive substances are incorporated into gels and lotions designed to be applied to the genitals (see abstract and paragraphs 0010-0014).  These formulations are useful in enhancing orgasm and sexual performance (see abstract). Specifically, Sacks et al. teach that forskolin is an adenylate cyclase agonist to be provided in an amount of about 0.2% (see paragraphs 0019 and 021).  In fact, Example 1 of Bombardelli et al. teach gel formulations wherein coleus purified extracts or forskolin is in an amount of 0.2%; along with polyethylene glycol, fatty acids such as caprylic/capric PEG-6, methyl paraben, and lubricant base components such as water (see paragraph 0023).   

	At the time of Applicant's invention, it would have been obvious to one of ordinary skill in the art to include a label and packaging in the modified composition of Sacks et al. and Bombardelli.  One of ordinary skill in the art would have been motivated to include the packaging and the insert, because it is mandated by law as taught in Remington's. 

	It is well-settled law that combining printed instructions and an old product into a kit will not render the claimed invention non-obvious even if the instructions detail a new use for the product.  See In re Negai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1862 (Fed. Cir. 2004).  Further, the inclusion of a package insert or label showing "the name of drug, dosage form, route of administration, indication and direction of use" of a pharmaceutical composition is mandated by 21 CFR 201.57 and is therefore obvious to one of ordinary skill in the art.  

Sacks et al. and Bombardelli do not disclose the exact percentages of all of the ingredients including PEG as being claimed by applicant.  However, it is well within the purview of the skill of the artisan at the time of the invention to adjust the concentration and range of active agents in the composition during the course of routine experimentation so as to obtain the desirable type of topical composition.  

While the exact percentage of the ingredients are not disclosed by Sacks et al. and Bombardelli, it is generally noted that differences in concentration or weight percentages do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Given that applicant did not point out the criticality of specific ranges or percentages of the invention, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.

Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to combine the composition of Sacks containing L-arginine and that of Bombardelli which contains forskolin into the topical composition Sacks since both Sacks and Bombardelli teach that each composition is taught independently for enhancing sexual response and/or desire.  Given the teachings of Sacks and Bombardelli, one of ordinary skill would have been motivated to combine the two compositions and formulate the topical composition with the reasonable expectation of providing a topical composition that is effective in enhancing sexual response and desire.  

Conclusion
No claims are allowed.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
12/12/2022